                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

JESSE R. JONES                                                                 PLAINTIFF

V.                          CASE NO. 4:19-CV-227-BSM-BD

LUCAS EMBERTON                                                              DEFENDANT


                                         ORDER

       After careful review, United States Magistrate Judge Beth Deere’s findings and partial

recommendation [Doc. No. 27] are adopted, and Lucas Emberton’s motion for summary

judgment [Doc. No. 21] is granted as to Jesse Jones’s claims that he was denied access to

religious personnel, newspapers, and television, and that court date extensions were misused.

These claims are dismissed without prejudice. Emberton’s motion for summary judgment

is denied as to Jones’s claim that he was denied visitation.

       IT IS SO ORDERED, this 26th day of November, 2019.




                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
